                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                            )   CASE NO: 19-43923-399
RUTH ANN SCHWENCK                                 )   Chapter 13
                                                  )
                                                  )   Trustee's Objection to Confirmation
                                                  )   Original Confirmation Hearing set for:
                        Debtor                    )   September 11, 2019 10:30 am


                 TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     The set monthly payments to be made by the Trustee exceed the plan payment.
2.     The plan does not contain enough funds to pay secured and priority creditors in full and pay
       the amount guaranteed to general unsecured creditors (if any). 11 U.S.C. §§ 1322(a)(2) and
       1325(a)(5)(B)(ii). The approximate amount of the shortfall is $4200 with claims as filed.
3.     Schedule D omits dates mortgage debts were incurred.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: August 02, 2019                                /s/ Kathy Wright
                                                      Kathy Wright MO31047
OBJCONFAF--KLW                                        Attorney for Trustee
                                                      P.O. Box 430908
                                                      St. Louis, MO 63143
                                                      (314) 781-8100 Fax: (314) 781-8881
                                                      trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
August 02, 2019, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on August 02, 2019.

RUTH ANN SCHWENCK
304 NORTHSHORE COURT
SAINT PETERS, MO 63376
19-43923-399   TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN    08/02/2019
                                                              Page 2 of 2

                                       /s/ Kathy Wright
                                       Kathy Wright MO31047
